Case 19-47261        Doc 21     Filed 01/13/20 Entered 01/13/20 10:25:40            Main Document
                                             Pg 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                         )   Case No. 19-47261-705
                                               )   Honorable Charles E. Rendlen, III
SANDRA L. JOST,                                )   Chapter 7
                                               )
                 Debtor.                       )   TRUSTEE’S LIMITED OBJECTION
                                               )   TO THE MOTION FOR RELIEF FROM
                                               )   AUTOMATIC STAY

                       TRUSTEE’S LIMITED OBJECTION TO THE
                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW David A. Sosne, Chapter 7 Trustee for the Debtor, and for his Limited

Objection to the Motion for Relief from Stay filed by Bank of America, N.A., states to the Court

as follows:


         1.      Sandra L. Jost (the “Debtor”) filed a Voluntary Petition for Relief pursuant to

Chapter 7 of the Bankruptcy Code on or about November 21, 2019. David A. Sosne was

appointed as Chapter 7 Trustee (“Trustee”) of Debtor’s bankruptcy estate on or about said date.


         2.      Bank of America, N.A. (“Movant”) filed its Motion to Lift Stay (the “Motion”) on

December 26, 2019. The Motion seeks relief from stay to foreclose on real estate located at

1451 Selma Ave., St. Louis, MO 63119 (the “Property”) and asserts that the Movant is not

adequately protected and will suffer irreparable injury, loss, and damage if it is not granted relief

from the stay.


         3.      The Motion indicates that the there is no equity in the Property, but Trustee

believes there may be equity sufficient to justify administration.


         4.      As of the date of this filing, Trustee has not yet obtained an independent valuation

of the Property, though Trustee request that the Debtor contact his Real Estate Agent for an
Case 19-47261         Doc 21     Filed 01/13/20 Entered 01/13/20 10:25:40            Main Document
                                              Pg 2 of 3


inspection and appraisal of the Property. At present, Trustee is waiting to hear back from his

realtor as to the completion of the inspection and value.


            5.    In light of the foregoing, Trustee believes that granting relief from the automatic

stay in this case would be premature at best and, based on preliminary estimates, inappropriate

due to the apparent equity in the property. Trustee submits that a sale of the property by the

estate would pay the Bank in full and provide a distribution to unsecured creditors.


            6.    In the event the Trustee discovers the bankruptcy estate has no interest in the

Property prior to the hearing date, he shall withdraw this Objection. Similarly, Trustee reserves

the right to supplement this objection as he conducts further due diligence.


            WHEREFORE, the Trustee prays that this Honorable Court deny the Motion, without

prejudice, allow the Trustee to complete his investigation of the Property, to perform his due

diligence, and potentially to sell the Property for the benefit of creditors, and grant such further

relief as may be just and proper.


                                         Respectfully Submitted,
                                         SUMMERS COMPTON WELLS LLC


Date: January 13, 2020                   By: /s/ Brian J. LaFlamme
                                         Brian J. LaFlamme, #49776MO
                                         Attorney for Trustee
                                         8909 Ladue Road
                                         St. Louis, Missouri 63124
                                         (314)991-4999/(314)991-2413/FAX
                                         trusteeatty@summerscomptonwells.com




2384030-1                                           2
Case 19-47261      Doc 21     Filed 01/13/20 Entered 01/13/20 10:25:40           Main Document
                                           Pg 3 of 3


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed electronically on
January 13, 2020 with the United States Bankruptcy Court for the Eastern District of Missouri and
has been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on
the Court’s Electronic Mail Notice List. I further certify that a true and correct copy of the
foregoing document has also been served by Regular United States Mail Service, first class,
postage fully pre-paid, addressed to those parties listed below on January 13, 2020:

 Sandra L. Jost                                     Bank of America
 1451 Selma Ave                                     P.O. Box 851001
 Saint Louis, MO 63119                              Dallas, TX 75285

 Bank of Ameica Visa                                Bank of Ameica-Missouri Nurses Assoc
 P.O. Box 15019                                     P.O. Box 851001
 Wilmington, DE 19850-5019                          Dallas, TX 75285

 Bank of America, N.A.                              Discover
 P.O. Box 650070                                    P.O. Box 6103
 Dallas, TX 75265-0070                              Carol Stream, IL 60197

 McNeile & Pappas pc                                McNeile Pappas Pc
 7500 West 110th St.                                4601 College Blvd
 Suite 110                                          Suite 200
 Overland Park, KS 66210                            Leawood, KS 66211

 Millsap & Singer, LLC
 612 Spirit Drive
 St. Louis, MO 63005




Date: January 13, 2020                                       /s/ Marquita Monroe




2384030-1                                       3
